Case 17-12560-KJC   Doc 3008-3   Filed 11/16/18   Page 1 of 32




                EXHIBIT B
                       Case 17-12560-KJC          Doc 3008-3          Filed 11/16/18        Page 2 of 32
                                                         EXHIBIT B

                         (Itemized expenses for the period October 1, 2018 through October 31, 2018)

                                                                                                                          Invoice
    Date        Expense        Amount                         Description                           Travel Purpose          No.
10/18/2018   Telephone             $45.95 Telephone Conference Service                                                    16753
                                          Debtors' half of document hosting expense for
10/25/2018   Other Expenses     $2,259.30 Comerica document production                                                    16753
10/25/2018   Parking               $60.00 Parking at LAX airport on 09/25/18 for D. Stern      9/25/18 Omnibus Hearing    16753
                                          Transportation from PHL airport to hotel on
10/25/2018   Travel                $67.70 09/24/18 for D. Stern                                9/25/18 Omnibus Hearing    16753
                                          Transportation from hotel to PHL airport on
10/25/2018   Travel                $56.75 09/25/18 for D. Stern                                9/25/18 Omnibus Hearing    16753
10/25/2018   Travel               $356.10 Hotel on 09/24/18 thru 09/25/18 for D. Stern         9/25/18 Omnibus Hearing    16753

10/30/2018   Travel               $572.00 Airfare from PHL to LAX on 10/24/18 for W. Holt 10/24/18 Omnibus Hearing        16753

10/30/2018   Travel               $656.50 Airfare from LAX to PHL on 10/23/18 for J. Weiss 10/24/18 Omnibus Hearing       16753
10/30/2018   Travel                $61.94 Transportation to LAX on 10/23/18 for J. Weiss       10/24/18 Omnibus Hearing   16753
10/30/2018   Travel               $328.90 Hotel on 10/23/18 for J. Weiss                       10/24/18 Omnibus Hearing   16753

10/30/2018   Travel               $339.10 Airfare from JFK to LAX on 10/27/18 for J. Weiss 10/24/18 Omnibus Hearing       16753

10/30/2018   Travel             $1,313.00 Airfare from LAX to PHL on 10/23/18 for W. Holt 10/24/18 Omnibus Hearing        16753
10/30/2018   Travel               $328.90 Hotel on 10/23/18 thru 10/24/18 for W. Holt          10/24/18 Omnibus Hearing   16753
                                          Transportation to/from airport on 10/23/18 &
10/30/2018   Travel               $192.00 10/24/18 for W. Holt                                 10/24/18 Omnibus Hearing   16753
10/31/2018   Copying              $119.80 Photocopies - October 2018                                                      16753
                                          CourtCall fee to telephonically appear on 09/25/18
10/31/2018   Court Fees            $37.00 for D. Fidler                                                                   16753
10/31/2018   Online Research    $1,966.24 Lexis - October 2018                                                            16753
10/31/2018   Online Research       $86.30 Pacer - October 2018                                                            16753
10/31/2018   Online Research      $431.79 Westlaw - October 2018                                                          16753
                                          Airfare from LAX to PHL on 10/23/18 for M.
10/31/2018   Travel             $1,313.00 Tuchin                                               10/24/18 Omnibus Hearing   16753
                                          Airfare from PHL to LAX on 10/24/18 for M.
10/31/2018   Travel             $1,313.00 Tuchin                                               10/24/18 Omnibus Hearing   16753
10/31/2018   Travel               $328.90 Hotel on 10/23/18 thru 10/24/18 for M. Tuchin  10/24/18 Omnibus Hearing         16753
                                          Airfare from LAX to PHL on 09/24/18 and PHL to
10/31/2018   Travel             $2,922.00 LAX on 09/25/18 for D. Stern                   9/25/18 Omnibus Hearing          16753
Total:                         $15,156.17




                                                             1 of 1
Case 17-12560-KJC   Doc 3008-3   Filed 11/16/18   Page 3 of 32
Case 17-12560-KJC   Doc 3008-3   Filed 11/16/18   Page 4 of 32
Case 17-12560-KJC   Doc 3008-3   Filed 11/16/18   Page 5 of 32
Case 17-12560-KJC   Doc 3008-3   Filed 11/16/18   Page 6 of 32
Case 17-12560-KJC   Doc 3008-3   Filed 11/16/18   Page 7 of 32
Case 17-12560-KJC   Doc 3008-3   Filed 11/16/18   Page 8 of 32
Case 17-12560-KJC   Doc 3008-3   Filed 11/16/18   Page 9 of 32
Case 17-12560-KJC   Doc 3008-3   Filed 11/16/18   Page 10 of 32
Case 17-12560-KJC   Doc 3008-3   Filed 11/16/18   Page 11 of 32
Case 17-12560-KJC   Doc 3008-3   Filed 11/16/18   Page 12 of 32
Case 17-12560-KJC   Doc 3008-3   Filed 11/16/18   Page 13 of 32
Case 17-12560-KJC   Doc 3008-3   Filed 11/16/18   Page 14 of 32
Case 17-12560-KJC   Doc 3008-3   Filed 11/16/18   Page 15 of 32
Case 17-12560-KJC   Doc 3008-3   Filed 11/16/18   Page 16 of 32
Case 17-12560-KJC   Doc 3008-3   Filed 11/16/18   Page 17 of 32
Case 17-12560-KJC   Doc 3008-3   Filed 11/16/18   Page 18 of 32
Case 17-12560-KJC   Doc 3008-3   Filed 11/16/18   Page 19 of 32
Case 17-12560-KJC   Doc 3008-3   Filed 11/16/18   Page 20 of 32
Case 17-12560-KJC   Doc 3008-3   Filed 11/16/18   Page 21 of 32
Case 17-12560-KJC   Doc 3008-3   Filed 11/16/18   Page 22 of 32
Case 17-12560-KJC   Doc 3008-3   Filed 11/16/18   Page 23 of 32
Case 17-12560-KJC   Doc 3008-3   Filed 11/16/18   Page 24 of 32
Case 17-12560-KJC   Doc 3008-3   Filed 11/16/18   Page 25 of 32
Case 17-12560-KJC   Doc 3008-3   Filed 11/16/18   Page 26 of 32
Case 17-12560-KJC   Doc 3008-3   Filed 11/16/18   Page 27 of 32
Case 17-12560-KJC   Doc 3008-3   Filed 11/16/18   Page 28 of 32
Case 17-12560-KJC   Doc 3008-3   Filed 11/16/18   Page 29 of 32
Case 17-12560-KJC   Doc 3008-3   Filed 11/16/18   Page 30 of 32
Case 17-12560-KJC   Doc 3008-3   Filed 11/16/18   Page 31 of 32
Case 17-12560-KJC   Doc 3008-3   Filed 11/16/18   Page 32 of 32
